                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


Czeslaw M. Pyzik

    v.                                     Civil No.   19-cv-59-JD

Omni Mount Washington LLC
d/b/a Omni Resorts
Mount Washington Hotel



                             O R D E R

    Czeslaw M. Pyzik brought suit in state court against Omni

Mount Washington, LLC, alleging that Omni was negligent in

maintaining the walkways at the Mount Washington Hotel, which

caused him to slip on ice and fall.    Omni removed the case to

this court, asserting subject matter jurisdiction under 28

U.S.C. § 1332.   Pyzik moves to remand on the ground that the

amount in controversy is less than $75,000.

    Omni objected to remand, arguing that the amount in

controversy exceeded $75,000.   The court then allowed Omni to

conduct discovery on the issue of the jurisdictional amount

directed Omni to file an amended objection based on that

discovery.   Omni was granted an extension of the deadline to

file the amended objection to allow time for supplemental

interrogatory answers from Pyzik.     Omni has now filed its

amended objection, and Pyzik has filed a reply.
                          Standard of Review

     To meet the requirements for subject matter jurisdiction

under § 1332, the parties must be citizens of different states

and the amount in controversy must exceed $75,000.    § 1332(a).

When, as here, the plaintiff challenges removal based on the

amount in controversy for purposes of diversity subject matter

jurisdiction, the court must determine, by a preponderance of

the evidence, whether the jurisdictional amount is satisfied.

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

553 (2014) (citing 28 U.S.C. § 1446(c)(2)(B)).   For purposes of

making that finding, “both sides submit proof” pertaining to the

jurisdictional amount.1    Id. at 554.



                             Background2

     Pyzik alleges in the complaint that he was vacationing at

the Omni Resorts Mount Washington Hotel on January 1, 2016, when

he slipped and fell on an icy walkway at the hotel.    He landed



     1 In the motion to remand and in the reply, Pyzik mistakenly
relied on the standard that applied before Congress passed the
Jurisdiction and Venue Clarification Act in 2011. See Dias v.
Genesco, Inc., --- F. Supp. 3d ---, 2019 WL 1255470, at *1 (D.
Mass. Mar. 19, 2019).

     2 The background information is taken from the court’s order
dated February 20, 2019, document no. 12, with additional
information from the parties’ more recent filings.

                                  2
on his left knee.   The fall caused a nondisplaced transverse

fracture of his left patella, which required surgery.

He alleges that “he was forced to endure great physical pain and

emotional pain and anguish,” and had medical expenses of

$8,769.40. He also alleges that he “suffered serious disabling

injuries.” Doc. 1-2, at 5.   In compliance with New Hampshire

law, the complaint, which was filed in Coos County Superior

Court, does not include the amount of damages. See RSA 508:4-c.

     In support of its objection to the motion to remand, Omni

represents, supported by an affidavit, that before filing suit

Pyzik’s former attorney communicated with Omni’s insurance

adjuster.3   The adjustor states in her affidavit that Pyzik’s

attorney ultimately left her a voicemail message that Pyzik

demanded $175,000 to settle the claim.   The claim administrator

denied the claim without responding to the demand.

     Omni also attached a string of emails between Pyzik’s

current attorney and the attorney representing Omni. In the

emails, Pyzik’s attorney states: “This is a $40,000 case and I’d

recommend that to the client if you want to settle this today.”

Doc. 6-2, at *2. Omni’s attorney indicated that $40,000 was too




     3 The attorney who was representing Pyzik at that time is
not the attorney representing him in this case.


                                 3
high. Omni acknowledges that it considers Pyzik’s case a

“nuisance suit” and made an offer of judgment of $2,500.

    In response to an interrogatory question on the amount in

controversy issue, Pyzik described his injury, under oath, as

follows:

    (1) a closed comminuted patella fracture with
    displacement of the left knee; (2) pain and swelling
    about the left knee; (3) the plaintiff underwent
    surgical intervention, specifically a left patella
    open reduction and internal fixation; ( 4) subsequent
    to his surgery the plaintiff underwent a regimen of
    physical therapy; (5) pain and suffering; (6) shock to
    the nervous system and (7) anxiety, emotional distress
    and depression.

Doc. 16, at 4.   Pyzik also answered that he had surgery for the

knee injury, wore a brace on the knee for several months after

surgery, was unable to sleep well during that time, and could

not drive during that time.    Pyzik stated that now, three years

after the fall, he continues to have intermittent pain in his

left knee, cannot walk for an extended time, cannot sit in or

drive a car for an extended time, has pain when walking down

stairs or on any incline, cannot work in his backyard, has

instability when he stands or walks for a long time, and he has

lower back pain.   These are not minor complaints.



                              Discussion

    Pyzik argues in support of remand that the amount in

controversy is less than the jurisdictional amount of $75,000.

                                  4
He cites evidence that Omni rejected a settlement amount of

$40,000, made an offer of judgment of $2,500, and considered the

case a nuisance suit.   Omni cites the earlier settlement

discussion with Pyzik’s prior counsel, who demanded $175,000,

and the evidence pertaining to the severity of Pyzik’s injury,

with continuing symptoms.

    Pyzik faults Omni for removing the case based on the

preference of counsel and Omni to litigate in federal court.

Pyzik does not explain why that preference would influence the

amount in controversy issue that is currently before the court.

Instead, Pyzik’s argument seems to suggest that Omni removed the

case for an improper purpose.   Pyzik’s interpretation of Omni’s

preferences does not affect whether jurisdiction exists or does

not exist and is therefore irrelevant.

    Omni faults Pyzik for failing to stipulate to the amount in

controversy.   Omni cites no rule or legal authority that would

require such a stipulation to support a motion to remand.

Therefore, the lack of a stipulation may be considered but is

not dispositive of the issue.

    The extent of Pyzik’s injury and his continuing pain and

symptoms could support a claim for significant damages.     The

court finds by a preponderance of the evidence that the amount

in controversy exceeds $75,000.



                                  5
                              Conclusion

      For the foregoing reasons, Pyzik’s motion to remand

(document no. 4) is denied.

      SO ORDERED.



                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge

April 10, 2019

cc:   Heather M. Gamache, Esq.
      Eli Jason S. Mackey, Esq.
      Charles S. Setliff, Esq.
      Kirk C. Simoneau, Esq.




                                   6
